ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                      )
                                                  )
EDO Communications & Countermeasures              )   ASBCA No. 59223
 Systems Inc.                                     )
                                                  )
Under Contract No. N00024-07-C-6311               )

APPEARANCES FOR THE APPELLANT:                        Steven M. Masiello, Esq.
                                                      Joseph G. Martinez, Esq.
                                                      Kelly P. Garehime, Esq.
                                                       Dentons US LLP
                                                       Denver, CO

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Robert L. Duecaster, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                              ORDER OF DISMISSAL

       The captioned appeal was taken from the "Contracting Officer's Final Decision and
Demand for Payment," dated 19 December 2013, asserting a government claim based on
appellant's alleged noncompliance with Cost Accounting Standards 401 and 410. That
decision was withdrawn by the contracting officer on 13 January 2016. On 14 January 2016,
the government moved to dismiss the appeal. Appellant has no objection to dismissal of the
appeal. Accordingly, the appeal is hereby dismissed without prejudice.

      Dated: 11 March 2016



                                                Rol3ERTT~PEAC0CK
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59223, Appeal ofEDO Communications
& Countermeasures Systems Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2